Citation Nr: 1532137	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  06-36 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral pes cavus.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997 and from March 1999 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Des Moines, Iowa RO has jurisdiction of the claims file.  

In March 2008, the Board denied the claim to reopen the claim for service connection for pes cavus based upon new and material evidence.  By that decision, the Board also reopened the issue of entitlement to service connection for a bilateral knee disorder and denied the claim on the merits.  The Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2008 Partial Joint Motion for Remand (Joint Motion), the Court remanded the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral pes cavus for additional development in compliance with the Joint Motion.  The November 2008 Joint Motion reflects that the Veteran abandoned his appeal of the Board's February 2008 denial of his claim of entitlement to service connection for a bilateral knee disorder.

The Veteran has had two separate hearings before two different Veterans Law Judges in January 2008 and April 2014.  Pursuant to 38 C.F.R. § 19.3 (2014), this decision will now be decided by a three judge panel.  Veterans Law Judges who conduct hearings must participate in making the final determination of the claim involved. 38 U.S.C.A, § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Appeals can be assigned only to an individual judge or to a panel of not less than three members. 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a hearing before two separate judges during an appeal, and those hearings cover one or more common issues, a third judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  An appellant must be provided the opportunity for a hearing before all three judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (2014).

By way of an August 2014 letter, the Board apprised the Veteran of his right to a third Board hearing before the third judge and informed him that he must respond to VA within 30 days if he wished to exercise that right.  As the Veteran or his representative never responded, the right to a third hearing is deemed waived and the Chairman has reassigned the matter to the undersigned third Veterans Law Judge along with the two Veterans Law Judges who conducted the prior hearings.  A transcript of the January 2008 hearing and the April 2014 hearing are both in the record.

The Board reopened and remanded the Veteran's claim for service connection for pes cavus in November 2014.  

The Veteran testified regarding three other issues before the Board at the April 2014 hearing.  Those issues were the subjects of a concurrently but separately issued Board remand by the Veterans Law Judge who conducted that hearing.  Those issues have not been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Chronic bilateral pes cavus was present during the Veteran's second period of active service.

2.  Pes cavus was not found on the examination for entrance onto the second period of active duty, and the evidence does not clearly and unmistakably demonstrate that the bilateral pes cavus did permanently increase in severity as a result of that period of service.



CONCLUSION OF LAW

The criteria for service connection for bilateral pes cavus are met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was found to have normal feet at the entrance examinations in September 1995 and February 1999.  Both examination forms had specific findings for the feet that included pes cavus.  Both examiners marked the "normal" line instead of the line for "pes cavus."

Starting in March 1999, the Veteran began to complain of foot pain and was found upon examination to have pes cavus causing him to invert his foot.  

A February 2000 Medical Board determined that the Veteran had bilateral pes cavus and pain when standing or wearing boots or coreframe shoes.  The report of the Medical Evaluation Board Proceeding in May 2010 notes that the bilateral pes cavus existed prior to service.  The Medical Evaluation Board recommended separation from service.  A May 2000 Physical Evaluation Board agreed that the pes cavus existed prior to service and that the Veteran should be separated from service.

After service, VA examinations in June 2001, February 2004, May 2006, and December 2014 noted the Veteran still had pes cavus.  The 2004 VA examiner, the May 2006 VA examiner, and the December 2014 examiner concluded the pes cavus was a congenital abnormality.

The Veteran stated that the pes cavus or symptoms did not exist before service.  He also testified in both January 2008 and April 2014 that in service he was always on his feet in combat boots or dress shoes on hard concrete floors eight hours a day.  That is when the pain started.  He did not have any problem growing up and even participated in sports.  He also testified he has had chronic foot problems since service.

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can only be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

It is evident that the Veteran had chronic bilateral pes cavus during his second period of active duty.  The Medical Board in service and VA examiners found that the Veteran's pes cavus is congenital and preexisted service.  However, none of the evidence demonstrates that the pes cavus is a defect.  

The Veteran was noted to have normal arches at both entrance examinations.  Therefore, the presumption of soundness applies.  The Veteran has indicated that he had no problems with his feet prior to those documented in the service treatment records and that the problems with his feet have continued since service.  None of the evidence clearly and unmistakably establishes that the bilateral pes cavus was not aggravated by the Veteran's second period of active service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for his bilateral pes cavus.


						      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral pes cavus is granted.




______________________________                 ____________________________
   ROBERT C. SCHARNBERGER			JOY A. MCDONALD
Veterans Law Judge 		Veterans Law Judge
Board of Veterans'Appeals		Board of Veterans' Appeals



_____________________________
SHANE A. DURKIN
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


